696 S.E.2d 662 (2010)
In the Matter of Donald Keith KNIGHT, Jr.
No. S10Y1277.
Supreme Court of Georgia.
June 28, 2010.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
James E. Spence, Jr., Wilson, Morton & Downs, Decatur, for Knight.
PER CURIAM.
This disciplinary matter is before the Court on the recommendation of special master Jones Webb that the Court accept the amended petition of Donald Keith Knight, Jr. (State Bar No. 425555) for voluntary surrender of his license to practice law. See Bar Rule 4-104. Following the filing of three formal complaints and the appointment of the special master, Knight filed a petition and amended petition for voluntary surrender of his license in which he admitted that he suffered from drug addiction to the extent that it impaired his competency as an attorney. He also admitted all the material allegations of the three formal complaints, as well as the allegations of seven additional grievances filed against him. The State Bar submitted a response before the special master recommending acceptance of the petition.
The admitted facts show that Knight forged his former law partner's name to bank documents, removed client funds from his trust account, deposited checks payable to his firm into his personal bank account, converted firm checks payable to third parties to his own use, accepted fees from clients then failed to communicate with them, willfully abandoned clients' cases, and converted funds he received in a fiduciary capacity to his own use. By this conduct he admits that he has violated Rules 1.3, 1.4, 1.15(I), 1.15(II), 1.16(d), and 8.4(a)(4), all of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a violation of Rules 1.3, 1.15(I), 1.15(II), and 8.4(a)(4) is disbarment, and for Rules 1.4 and 1.16 is a public reprimand.
We have reviewed the record and agree to accept Knight's petition for voluntary surrender of his license, which is tantamount to disbarment. Accordingly, it is hereby ordered that the name of Donald Keith Knight, Jr. be removed from the rolls of persons authorized to practice law in the State of Georgia. Knight is reminded of his duties pursuant to Bar Rule 4-219(c).
Voluntary surrender accepted.
All the Justices concur.